 

Case 1:15-cv-03636-GBD Document 126 Filed 11/04/20 Page 1 of 1

 

 

 

 

 

 

 

 

'{DO_LUMENT "
UNITED STATES DISTRICT COURT P ELECTR ° UALLY FILED!
SOUTHERN DISTRICT OF NEW YORK | DOC #: |
wen re er ee ee ee ee ee ee eee x 3 rE ky
LOCKHEED MARTIN CORPORATION, * DATE FILED: NOV-0-¢ 2020.)
Plaintiff,
ORDER

-against-

15 Civ. 3636 (GBD)
GLENCORE, LTD. individually and d/b/a

CLARENDON, LTD.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The parties’ proposed briefing schedule is GRANTED and is as follows:
e Plaintiff shall file a motion for summary judgment on or before January 8, 2021.
e Defendant shall file an opposition to Plaintiff's motion for summary judgment on
or before February 12, 2021.
e Plaintiff shall file a reply in support of its motion for summary judgment on or
before March 5, 2021.
The status conference scheduled to occur on December 8, 2020 at 9:45 a.m. is cancelled.

Oral argument is scheduled for March 23, 2021 at 10:30 a.m.

  

Dated: New York, New York SO.CORDERED.

October 30, 2020 ?

GOR B. DANIELS
ited States District Judge

 

 
